Citation Nr: 1535984	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  12-25 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the periods from December 7, 2011 to October 17, 2012, March 1, 2013 to April 19, 2013, July 1, 2013 to March 2, 2014, May 1, 2014 to September 5, 2014, and in excess of 50 percent thereafter.

2.  Whether referral of PTSD for extraschedular consideration is warranted.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers



ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to December 2003, and from January 2006 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Subsequent to the initial assignment of a disability rating for PTSD, the RO granted several temporary total ratings for the disability under 38 C.F.R. § 4.29 (2014).  The Board has thus characterized the issue on appeal to reflect the periods during which the Veteran has not been granted a total rating for such service-connected disability.

During the pendency of this appeal, by a rating decision dated January 2015, the RO increased the Veteran's disability evaluation to 50 percent effective September 6, 2014.

This appeal was processed using VA's Veterans Benefits Management System (VBMS).  Relevant records are also located in Virtual VA.

The issues of whether referral of PTSD for extraschedular consideration is warranted and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's PTSD from December 7, 2011 to September 18, 2012, was manifested by occupational and social impairment with reduced reliability and productivity, to include deficiencies in work, family relations, and mood.

2.  The evidence of record shows that the Veteran's PTSD since September 19, 2012 (excluding those periods for which a temporary total rating has already been assigned) is productive of occupational and social impairment with deficiencies in most areas, to include work, family relations, judgment, thinking, and mood; the PTSD is not manifested by total occupational and social impairment


CONCLUSIONS OF LAW

1.  From December 7, 2011 to September 18, 2012, the criteria for an initial rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2014).

2.  For the period from September 19, 2012, (excluding those periods for which a temporary total rating has already been assigned) the criteria for a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claim herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Id. 

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) include enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirement applies to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regard to increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Florez v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The above requirements are not applicable in situations where, as here, the appeal originates from the initial evaluation assigned a disorder.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in a December 2011 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for the increased rating for PTSD, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA. The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The January 2012 rating decision reflects the initial adjudication of the claim after issuance of the December 2011 letter.  Hence, the December 2011 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also met the VCAA's timing of notice requirement.  The Board notes that, as the grant of service connection the January 2012 rating decision substantiated the claim, no further VCAA notice was required as to the initial rating assigned the PTSD.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of VA treatment records to include hospitalizations, and the reports of December 2011 and September 2014 examinations.  The Board has reviewed the reports of those examinations, and finds that they are adequate.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices from the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

The initial rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411.  However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events). 
A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

Psychiatric examinations frequently include the assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V), the global assessment of functioning is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  There is no question that the global assessment of functioning score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The global assessment of functioning score assigned in a case, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue. Instead, the global assessment of functioning score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  The Board notes that the GAF scale was removed from the more recent DSM-V.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V). 

Background 

The Board notes at the onset that the RO assigned temporary 100 percent evaluations for hospitalizations for PTSD effective October 18, 2012 to February 28, 2013, April 20, 2013 to June 30, 2013, and March 3, 2014 to April 30, 2014.  Accordingly, those periods of time are not for consideration.

VA treatment records dated in December 2011 document the Veteran's acknowledgement that he likely minimizes his internal distress and hides it from others.  The treatment record includes more detailed PTSD assessment indicating ongoing re-experiencing, hyper-arousal and some avoidance.  The Veteran also reported emotional numbing and general avoidance of emotion as a longstanding issue that had worsened since deployment.  The Veteran was assessed with a GAF score of 50.  The clinician noted that the Veteran was applying to live at a half-way house in the area, and that the Veteran would benefit from further education regarding PTSD and avoidance symptoms.  

At a December 2011 VA examination, the examiner noted that the Veteran was cooperative and oriented to all spheres.  His attention and concentration were intact.  The Veteran described his mood as being tense and depressed with a lot of anxiety.  The Veteran's insight and judgment were noted as intact.  The Veteran reported that he was able to fall asleep, but that it took up to an hour.  It was noted that the Veteran's memory was intact.  He reported other symptoms to include irritability, sleep impairment and difficulty concentrating.  The Veteran also described problems with relationships and feeling adrift since returning home.  He reported having some friends, but indicated that he tends to isolate himself.  He had an exaggerated startle response.  He reported that he was currently unemployed, but was still in the Reserves.  His memory, judgment, thought process, affect and speech were noted as within normal limits.  He denied suicidal ideation.  The examiner stated that the Veteran's PTSD symptoms were mild in nature and that his alcohol dependence pre-dated military service and was not caused by military experience.  The Veteran was assessed with a GAF score of 50 to 55.  The examiner noted that the Veteran's treatment plan consisted of assisting the Veteran with "internal issues" that were related to his childhood experiences, deployment experiences and alcohol addiction.  The examiner noted that a more in-depth assessment of PTSD symptoms might reveal that the Veteran was minimizing his symptoms, as his psychomotor agitation did not match his report of emotional distress.  

In a February 2012 VA treatment note, the Veteran reported that a major factor in his life seemed to be emotional numbing.  The Veteran described one session of exposure-based therapy in the past that was then interrupted due to his having to relocate and go through a divorce.  The Veteran was uncertain whether or not avoidance was a pervasive enough pattern in his life to warrant engaging in such therapy, yet he also noted that he was reluctant as well due to feeling that it would lead him back toward anxiety attacks.  The Veteran also shared that he would soon be working full time and had limited availability.  The examiner described the Veteran's grooming and hygiene as good, his motor behavior as normal, eye contact as fair, facial expression as normal and responsive, and his attitude as cooperative.  The Veteran's mood was noted as neutral and his affect was appropriate/variable.  The Veteran's speech was relevant and spontaneous, thought processes were logical and goal-directed, thought content was relevant and his insight was adequate.  There was no suicidal or homicidal ideation.  The Veteran was assessed with a GAF score of 55.  

A September 19, 2012 treatment note indicated that the Veteran reported worsening emotional numbing and distancing, and worsening hyperarousal symptoms and that psychological testing had revealed a worsened condition since December 2011.  The Veteran's grooming and hygiene were good, his motor behavior was normal, eye contact was good, and facial expression was normal and responsive.  Mood was noted as neutral and affect as constricted.  Speech was relevant and spontaneous, thought processes were logical and goal-directed, thought content was relevant and insight was adequate.  The Veteran was assessed with a GAF score of 48.  The Veteran reported that he was going to residential PTSD treatment.  Psychological testing revealed severe symptoms.

At a September 2014 VA examination, the examiner described the Veteran's level of impairment as equivalent to occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he was now living with his mother.  He reported that in the last three years he had failed the courses he took at a community college.  He explained that he had gone through compensated work training at the VA, but could not find any full time employment; he had worked in some side or temporary jobs.  He reported he could not work in ranching because the smell of diesel fuel would bring back the PTSD memory.  In reviewing the last three years the Veteran reported he had experienced one suicidal thought with plan to jump from a balcony; he was brought down and was hospitalized for about three days.  He also reported undergoing treatment at the VA since his last examination in December 2011.  It was noted that the Veteran had no relevant legal or behavioral history.  The Veteran reported he was nine months sober and denied any tobacco or drug use.  

It was noted that the Veteran had recurrent, involuntary, and intrusive distressing memories of the traumatic events and recurrent distressing dreams in which the content and/or effect of the dream were related to the traumatic event in service.  The Veteran had avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic event and avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that aroused distressing memories, thoughts, or feelings about or closely associated with the traumatic event.  The Veteran had persistent, distorted cognitions about the cause or consequences of the traumatic event that led him to blame himself or others; a persistent negative emotional state; a markedly diminished interest or participation in significant activities; and feelings of detachment or estrangement from others.  The Veteran had irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; reckless or self-destructive behavior; hypervigilance; exaggerated startle response; problems with concentration; and sleep disturbances.  The duration of the symptoms described above were noted as more than once a month.

The September 2014 examiner noted that the PTSD symptoms described above caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner also noted that the Veteran's disturbance was not attributable to the physiological effects of a substance or another medical condition.  The examiner noted the following symptoms: depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran was on time for the examination, but initially appeared anxious.  He had good eye contact.  The Veteran's response was not spontaneous and he paused for seconds before he responded.  His thought process was linear.  He had positive paucity of thoughts.  He denied any hallucinations, suicidal or homicidal thoughts.  The Veteran's mood was depressed and affect was flat.  Sensorium was clear and his long and short term memory was grossly intact, although he only recalled two out of three items after five minutes.   

The examiner noted that since the last VA examination in December 2011, the Veteran had experienced some setback in which he was hospitalized twice.  He also continued to have cognitive difficulties maintaining concentration and energy level to pursue his studies and also had difficulties finding full time employment.  It was noted that the Veteran still had regular experiences of his PTSD symptoms and as a result he was significantly affected.  The examiner noted that the Veteran's overall functioning deteriorated as compared to his last examination in December 2011.

Analysis

The Board initially notes that although the Veteran has been diagnosed with alcohol dependence, his VA examiners have consistently indicated that the symptoms attributed to the disorder cannot be distinguished from those attributable to the service-connected PTSD.  Consequently, the Board will consider all the psychiatric symptoms as part of the PTSD.  See Mittleider v. West, 11 Vet. App. 181 (1998).

December 7, 2011 to September 18, 2012

The RO increased the Veteran's PTSD rating from 30 percent to 50 percent beginning September 6, 2014, based on the report of the September 6, 2014 VA examination.  The examiner at that time noted that since the Veteran's last assessment in December 2011, he had experienced some setback in which he was hospitalized twice and continued to have cognitive difficulties maintaining concentration and energy level to pursue his studies.  The examiner noted that the Veteran's overall functioning deteriorated as compared to his last examination in December 2011.  In reviewing VA treatment notes, it was not until September 19, 2012 that the Veteran reported a worsening of his PTSD symptoms.  The Board consequently will first determine whether a higher rating is warranted for the period prior to September 19, 2012.

The Board notes that at the time of the December 2011 VA examination, the Veteran was assessed with a GAF score of 50 to 55, indicating mild to moderate to serious symptoms or mild to moderate to serious difficulty in social, occupational, or school functioning.  See DSM-IV.  A GAF score of 50 to 55 contemplates symptoms such as flat affect and circumlocutory speech, occasional panic attacks or moderate difficulty in social, occupational, or school functioning; those symptoms are consistent with the criteria for a 50 percent disability evaluation under Diagnostic Code 9411.  Although the examiner noted that the Veteran's PTSD symptoms were mild in nature, the examiner also noted that a more in depth assessment of PTSD symptoms might reveal that the Veteran was minimizing his symptoms.  Therefore, the Board finds that the Veteran's GAF score assessed at his December 2011 VA examination, coupled with the statement by the VA examiner that the Veteran was minimizing his symptoms, clearly reflect symptoms associated with a 50 percent evaluation for PTSD under Diagnostic Code 9411 from December 7, 2011 to September 18, 2012.  

The evidence of record does not reflect symptomatology of PTSD that would meet the criteria for a rating in excess of 50 percent prior to September 19, 2012.  The Board acknowledges that the Veteran reported difficulties in areas including relationships, judgment, thinking, and mood.  Nevertheless, during this period the record shows that the Veteran's judgment was intact as was his concentration and memory.  There was no evidence of speech abnormalities.  He consistently was oriented on examination, and denied any hallucinations or delusions.  Nor was his behavior abnormal during any examination, and he denied suicidal ideations.  The overall evidence does not show impairment consistent with a 70 percent rating.  That is, the Veteran did not exhibit suicidal ideation, obsessional rituals, or speech intermittently illogical, obscure or irrelevant.  Nor did he exhibit symptoms which in frequency or severity were consistent with those contemplated by a 70 percent or 100 percent rating.  While he had some depression, it was not near-continuous and did not affect his ability to function independently.  There was no evidence of spatial disorientation or neglect of personal appearance and hygiene.  Moreover, the September 2012 examiner specifically noted that the Veteran's PTSD symptoms were mild.  As such, a rating higher than 50 percent is not warranted.  Further, the evidence does not reflect even more serious symptoms, such as persistent delusions or hallucinations or persistent danger of hurting self or others, to warrant a rating of 100 percent prior to September 19, 2012.

The Board also acknowledges the Veteran's contention that the assigned rating does not adequately reflect the severity of his PTSD.  The Veteran is competent to report his symptoms and describe his level of disability.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that the Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  The Veteran's lay contentions, however, do not outweigh the objective findings as set forth above.

September 19, 2012 to Present

The Board finds that the evidence for the period from September 19, 2012 support a rating of 70 percent.

The September 19, 2012 VA treatment note indicated that the Veteran reported worsening emotional numbing and distancing, and worsening hyperarousal symptoms.  His mood was noted as neutral and affect as constricted.  The Veteran reported he was going to a residential PTSD treatment.  At this time the Veteran was assessed with a GAF score of 48 indicating serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work).  At his September 2014 VA examination the Veteran reported that he had failed the courses he took at a community college, and reported that over the last three years he had had one suicidal thought with plan to jump from a balcony.  As noted above, the September 2014 VA examiner indicated that the Veteran's overall functioning deteriorated as compared to his last examination in December 2011.  The VA treatment note of September 19, 2012 clearly shows a worsening at that point in the Veteran's PTSD after the December 2011 VA examination.  The February 2012 VA treatment note shows a continued GAF score of 55, with no evidence of a worsened condition.  The record instead shows a deterioration commencing in September 2012, with a treatment note reporting a GAF score of 48.  

Consequently, the Board finds that a 70 percent evaluation is warranted for the period from September 19, 2012.  The evidence of record does not reflect symptomatology of PTSD that would meet the criteria for a rating in excess of 70 percent.  The September 2014 examination noted depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships all of which are consistent with a rating lower than 100 percent.  He did not have suicidal or homicidal ideation and denied any hallucinations.  Sensorium was clear and his long and short term memory were grossly intact.  Although he reported one incident of suicidal ideation in the past, he sought treatment at the time, and has not suggested having other episodes since then.  He denied suicidal ideation on examination. Nor did the examiner suggest the Veteran was a persistent danger to himself or others.  Moreover, although the Veteran reported intrusive thoughts and distorted cognition about his past experiences, he denied any hallucinations and was oriented on examination.  He has no history of legal problems associated with PTSD.

As to whether the Veteran has total occupational impairment, the Board acknowledges that his PTSD negatively impacts his ability to find full time employment.  It has also impaired his ability to attend college.  The overall evidence does not show that the Veteran is unable to work due to his PTSD.  The September 2014 examination showed that the Veteran's PTSD symptoms caused clinically significant distress or impairment in occupational functioning, but the Veteran admittedly works odd jobs.  Although the ability to work odd jobs or less than full time might support a TDIU (which will be addressed in the remand section of this action), the ability to carry on less than full time employment demonstrates that the occupational impairment is not total.

Moreover, the evidence of record does not support a finding of total social impairment.  There is evidence that the Veteran had some struggles with relationships, but he clearly has a good relationship with his mother, and has some friends who help him out.
 
The Board finds that the Veteran's symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  The only medical evidence to directly address the level of impairment supports this conclusion.  The Veteran has not demonstrated symptoms of the type, frequency, or severity to support assignment of a 100 percent scheduler rating for PTSD.  As such, a higher rating of 100 percent is not warranted.

Overall, the evidence does not support an evaluation in excess of 70 percent for PTSD, for the period from September 19, 2012.  38 C.F.R. §§ 4.3, 4.7. 


ORDER

For that portion of the appeal period from December 7, 2011 to September 18, 2012, a 50 percent rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

For that portion of the appeal period from September 19, 2012 to October 17, 2012, March 1, 2013 to April 19, 2013, July 1, 2013 to March 2, 2014, and from May 1, 2014 and thereafter, a 70 percent rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran's PTSD is currently evaluation as 70 percent disabling, and the record shows he is not working on a full-time basis in part due to his PTSD.  The matter of entitlement to a TDIU therefore is raised by the record and is before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board notes that the Veteran has not been properly advised of the information and evidence necessary to substantiate the TDIU claim.  See 38 U.S.C.A. § 5103(a).  Remand of this issue is warranted.

With respect to whether referral of the matter of entitlement to extraschedular consideration is warranted, in light of the additional development required for the TDIU, the Board will defer consideration at this time.  See Todd v. McDonald, 27 Vet. App. 79, 90 (2014) (where remand of TDIU is necessary to obtain potentially favorable medical evidence, which may be relevant to the issue of referral for extraschedular consideration, remand of both issues is warranted).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a VCAA compliant notice letter informing him of the information and evidence necessary to substantiate his claim for a higher rating, to specifically include the question of TDIU.  Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other document containing the necessary employment and education history. 

2.  The Veteran should be afforded a VA examination to determine the impact of his service-connected disabilities on his employability.  The claims folder should be made available to the examiner prior to the examination. All pertinent symptomatology and findings must be reported in detail.  Based on the review of the claims file, the examiner must provide an opinion as to the combined effect of all the Veteran's service-connected disabilities on his ability to obtain or maintain substantially gainful employment.  A complete rationale should be given for all opinions and conclusions expressed. 

3.  The AOJ should ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the AOJ should adjudicate the TDIU question.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The Veteran and his representative should be provided an opportunity to respond.

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


